         Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 1 of 6


                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

SEAWORTH SHIPPING S.A.                                      CIVIL ACTION

VERSUS                                                      NUMBER

CENTURION BULK PTE LTD.                                     SECTION

                                                            JUDGE

                                                            MAGISTRATE



                    VERIFIED COMPLAINT, PRAYER FOR PROCESS
                      AND RELIEF BY MARITIME ATTACHMENT

         NOW INTO COURT, through undersigned counsel, comes plaintiff, Seaworth

Shipping S.A. (“Seaworth”), and for its Verified Complaint against defendant, Centurion

Bulk Pte Ltd., in personam, alleges on information and belief as follows:

                          JURISDICTION, VENUE, AND PARTIES

         1.     This is an admiralty and maritime claim within the jurisdiction of the United

States and of this Honorable Court within the meaning of Rule 9(h) and Supplemental

Admiralty Rule B of the Federal Rules of Civil Procedure in a cause of action for breach

of a charter and/or contract of affreightment.

         2.     This action is for security in aid of arbitration pursuant to 9 U.S.C. §1, et.

seq., 9 U.S.C. §201, et. seq. and other applicable laws of the United States and/or the

State of Louisiana. Plaintiff is entitled to arbitrate this matter in London pursuant to the

applicable contracts and/or charter parties; alternatively, should it be found that plaintiff

is not entitled to arbitrate this claim under the applicable contracts, this claim should be

resolved before this Honorable Court.

                                              1
PD.28456230.1
         Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 2 of 6


         3.     At all times material, plaintiff Seaworth was and is a legal entity organized

and existing under and by virtue of the laws of a foreign country.

         4.     At all times material, defendant Centurion was and is a corporation or

other legal entity organized and existing under and by virtue of the laws of a foreign

nation, with its principal place of business outside the United States.

         5.     Defendant cannot be found within this District within the meaning of Rule

B of the Supplemental Rules for Certain Admiralty and Maritime Claims; however, on

information and belief, defendant has property, goods, chattels, or credits and effects

that are now or soon will be within this District, to-wit: bunkers, cargo and/or other goods

aboard the M/V FOUR RIGOLETTO.

         6.     It is also believed that defendant may have funds on deposit with local

steamship agents T. Parker Host, Inc. or Tricon Steamship Agency, Inc. which funds

are property of defendant and subject to attachment and garnishment.

         7.     Seaworth entered into a NYPE 1946 time charter party dated 27 February

2019 (Exhibit "A") which Seaworth refers to as if copied in extenso.

         8.     Pursuant to the charter, Seaworth offered, and defendant accepted, the

CHARISMA for the carriage of cargo, but then failed to pay all sums properly owed to

Seaworth.

         9.     This led to Seaworth initiating arbitration in London seeking recovery of

$554,861.23.

         10.    The applicable charter clearly and unequivocally provides for binding

arbitration in London.




                                              2
PD.28456230.1
         Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 3 of 6


         11.    The purpose of this civil action is to obtain monetary security pending the

conclusion of arbitration proceedings and/or the conclusion of litigation between the

parties. This security has been voluntarily requested on numerous occasions, but

Centurion, without cause, has refused to post the requested security.

         12.    To the extent the owner of bunkers and/or cargo aboard M/V FOUR

RIGOLETTO claims to be a nominally different entity than Centurion Bulk Pte. Ltd.,

defendant herein, plaintiff claims the involved entities are all commonly controlled and,

at all relevant times, held and continue to hold themselves out to the world as being

associated companies and are recognized as such within the maritime and shipping

community.

         13.    Upon information and belief, the entities share officers, directors, and

personnel.

         14.    Upon information and belief, the entities regularly intermingle funds and

interchangeably pay each other’s debts.

         15.    Upon information and belief, the entities are alter egos of one another.

         16.    Upon information and belief, the common officers of the entities exercise

complete domination and control over the other entities and/or disregard the other

entities’ corporate form and/or conduct the business and operations of the other

defendant as if the same were the common officers’ own, and vice versa; therefore,

adherence to the fiction of the separate existence of the entities as distinct from one

another would permit an abuse of the corporate privilege and would sanction fraud and

promote injustice.




                                              3
PD.28456230.1
         Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 4 of 6


         17.    Plaintiff reserves the right to amend and/or supplement its pleadings as

necessary and/or as the facts become more fully known, and reserves the right to

compel immediate discovery of information bearing on the identity of the entities and the

alter ego allegations made herein.

         18.    On information and belief, the premises of this Complaint are true and

correct, and within the Admiralty and Maritime jurisdiction of the United States of

America and this Honorable Court.

         WHEREFORE, plaintiff, Seaworth Shipping S.A., prays that:

         1.     Process in due form of law, according to the rules of practices of this

Honorable Court in cases of admiralty and maritime jurisdiction issue against defendant,

Centurion Bulk Pte Ltd., and that, after arbitration and/or due proceedings, there be

judgment against defendant in an amount presently estimated at $554,861.23, plus

interest, costs and attorneys’ fees (which are recoverable under English law, made

applicable by the contracts herein), with said total amount presently estimated at

$750,000.00;

         2.     That the bunkers, cargo or other property of defendant aboard the M/V

FOUR RIGOLETTO and all other property of defendant and/or local agents within this

District be attached and/or garnished pursuant to Rule B of the Supplemental Rules for

Certain Admiralty and Maritime claims and 9 U.S.C. §8 and/or 9 U.S.C. §201, et. seq.,

and the laws and statutes of the State of Louisiana for writ of foreign attachment or

garnishment in the amount of $750,000.00, plus interest, costs and attorneys’ fees, all

pursuant to writ of attachment and/or garnishment as authorized or permitted by the

Federal Rules of Civil Procedure and the laws and statutes of the State of Louisiana;

                                            4
PD.28456230.1
         Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 5 of 6


         3.     That after due proceedings be had, that any and all goods and chattels of

defendant in the hands of third parties be retained within this jurisdiction pending the

outcome of this litigation and/or arbitration proceedings (or pending the issuance of

proper and solvent security by defendant); and

         4.     That plaintiff have such other and further relief as law and justice and

equity may allow.

                                          Respectfully submitted,

                                          PHELPS DUNBAR LLP

                                          BY:     s/ Kevin J. LaVie
                                                 Kevin J. LaVie (#14125)
                                                 Adam N. Davis (#35740)
                                                 Canal Place
                                                 365 Canal Street • Suite 2000
                                                 New Orleans, Louisiana 70130-6534
                                                 Telephone: (504) 566-1311
                                                 Telecopier: (504) 568-9130
                                                 Attorneys for Plaintiff, Seaworth Shipping
                                                 S.A.




                                             5
PD.28456230.1
Case 2:20-cv-01195-SM-KWR Document 1 Filed 04/14/20 Page 6 of 6
